Citation Nr: 1401333	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-25 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.  The Veteran had subsequent reserve service, but his honorable discharge for that service was rescinded.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2010, August 2012, and February 2013 for further development.  

At all times during the course of this appeal, the Veteran has been represented by the VFW.  In June 2013, the Appeals Management Center sent a supplemental statement of the case to the Oregon Department of Veterans Affairs (DAV) and listed that organization as the Veteran's representative.  In July 2013 that organization signed a response to the supplemental statement of the case and in August 2013 it submitted a statement of accredited representative in appealed case (VA from 646) on the Veteran's behalf.  In its certification of appeal, the AMC listed Oregon DAV as the representative.  

There is no evidence that the Veteran had ever appointed Oregon DAV as his representative or revoked his appointment of VFW as his representative.  VFW has not sought to withdraw as the Veteran's representative.

In September 2013, the Board asked the Veteran to clarify his desires with regard to representation.  He did not respond.  Notwithstanding the Veteran's non-response, the VA form 21-22 appointing VFW remains in effect.  

In November 2008, the Board forwarded a note to the VFW advising that it was Veteran's recognized representative and affording that organization the opportunity to review the record and provide provide argument on the Veteran's behalf.  See 38 C.F.R. § 14.631, 14.633 (2013).

Later in November 2008, VFW noted that it had been unable to contact the Veteran, but that the Oregon DAV reported it had no record of being appointed as the Veteran's representative.  VFW provided a written presentation to the Board, but argued that the question of representation had not been resolved.  It also stated that due to "POA issues" it had not been able to reveiew electronic records.  In December 2012, the Board again referred the claims file to the VFW and advised that as the representative it had the right to review the electronic records and that it should advise the Board if it was unable to review these records.  The records were returned to the Board without further comment.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file was completed prior to issuance of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Current PTSD or other acquired psychiatric disability has not been demonstrated. 



CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2005.  The letter provided the Veteran information regarding the evidence need to reopen his previously denied claim.  The Board reopened the claim by way of an August 2012 decision.  The Veteran was then sent a letter in October 2012 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

In the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an October 2012 communication, and the claim was thereafter readjudicated in a June 2013 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran has been afforded VA examinations.  They considered an accurate and complete record and include definitive opinions that were supported by adequate rationales.  The examinations are therefore adequate.  Nieves-Rodriguez v. Shinseki, 22 Vet App 295 (2008).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board remands were to obtain details of claimed stressors and seek supporting evidence of the stressors, afford the Veteran adequate examinations and opinons, provide him with required notice pertaining to claimed personal assault, and obtain treatment and evaluation records.  As noted, the Veteran was afforded adequate examinations.  Treatement records were obtained.  The Veteran supplied additional stressor information and the AMC adepted to verify the reported stressors.  In October 2012, the AMC sent the Veteran the required letter with regard to personal assault claims.  The additional records were obtained and addendum opinions obtained.  There has thus been substantial compliance with the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).


Service Connection

Service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include psychiatric disabilities other than a psychosis.  38 U.S.C.A. § 1101, 1112(a) (West 2002); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309, 3.384 (2013).  

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In the case of a personal assault, evidence of changes in behavior may provide credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).  The Veteran in this case has received required notice that evidence other than official service department records could be used to substantiate a personal assault.

The Veteran filed a claim for PTSD in February 1999.  He stated that one of the trainees who was in his squad was killed when he stood up in the line of fire during a training exercise.  The Veteran stated that the trainee was shot through the chest and died almost instantly while the Veteran tried to save him.

The first post service evidence of any psychiatric disability consists of a March 1999 VA outpatient treatment report.  The Veteran reported that he moved back to the United States (from Germany) about one year earlier, to reunite with his ex-wife, per her suggestion.  The reconciliation did not work out, and he had to move out.  He was unemployed and had no money for housing.  He denied any symptoms of depression other than emotional problems.  The examiner stated that he had "no history of mental health treatment other than for PTSD."  Upon examination, the Veteran was aloof and there was a remarkable absence of emotion about his relationship with his ex-wife or the fact that he was homeless.  Based on the Veteran's age, high intelligence, and absence of insight into his life crisis, the examiner diagnosed the Veteran with a personality disorder.  

Nine days later, the Veteran attended a social work group and presented himself as a combat Veteran with PTSD.  The examiner noted that the Veteran never served in a war zone, and psychiatric testing revealed that he did not suffer from PTSD.  The Veteran made statements about hippies harassing him when he got back.  However, the Veteran was never in Vietnam.  The examiner stated that the most likely diagnosis was a personality disorder.   

In April 1999, the Veteran reported that he had to quit a job in 1981 due to stress.  He also reported that he had to quit a job in Germany because he had to come back to the United States to "rescue his family" in 1998.  He also stated that when he was in the military, he was accused of being a communist.  This led to angry interactions with his commanding officer.  

Another April 1999 VA outpatient treatment report reflects that the Veteran wanted to "get back" at the authorities responsible for a 1981 conviction related to exhibitionist behavior with children.  He stated that he was legally mandated to register as a sex offender; but that he refused to do it.  

In May 1999, the Veteran acknowledged his anger about past injustices.  He stated that he could mask the anger for the sake of getting along.  His behavior was consistent with a diagnosis of personality disorder.  

A follow up treatment report dated June 1999 reflects that the Veteran had numerous conflicts with the other residents of his boarding house.  He stated that he felt discriminated against because he was not Mexican.  A November 1999 group therapy report reflects that the Veteran had a recent, bad experience with his stepfather.

VA treatment reports dated August 1999 reflect that the Veteran was attending a weekly depression group.  On August 4 and August 25, the examiner diagnosed "rule out PTSD."  However, on August 27, her diagnosis was simply PTSD (without explanation regarding how she arrived at that conclusion).  In December 1999, the same examiner stated that the Veteran had been diagnosed with a personality disorder and has never been on any psychiatric medication.  She stated that "He also does not have a PTSD diagnosis."  

In December 1999, the Veteran inquired about services available to him.  He was informed that as he did not have diagnosable PTSD or combat trauma, he was not a patient at the clinic. He inquired about a new PTSD/anxiety group, but was told that since he was not a PTSD patient, he was not eligible for the group.  He indicated that he would continue to attend a guilt management group.  Another December 1999 treatment note reflects that the Veteran told the group about being court martialed, and that he was caught between two groups (one of which suspected him of being a Russian spy, and the other one thinking that he was an American agent).  He stated that this put him under a lot on anguish and stress. 

Vet Center reports (including a December 2000 assessment) show that the Veteran described certain symptoms associated with PTSD, but he "did not meet the full criteria for the Axis I diagnosis."  

VA outpatient treatment reports from 2000 reflect a diagnosis of rule out PTSD.  The examiner diagnosed PTSD again in February 2001.  No mention was made of the stressor(s) responsible for the PTSD.  An October 2001 report reflects that the Veteran began having nightmares after 9/11.  

A January 2002 treatment report reflects that the Veteran talked about difficulties getting service connected for his problems.  The members of his group told him to focus more on PTSD symptoms rather than minor experiences that he had during service.  The examiner noted that the Veteran tended to focus on minor grievances during service (such as when he went to an eye doctor with complaints and the doctor him that there was nothing wrong).  She pointed out that this would not be considered a severe trauma.  He was advised to focus on major experiences.  

VA outpatient treatment reports (Virtual VA, Doc. 7, p. 147) reflect that in March 2004, the Veteran was prescribed sertraline for PTSD and depression.  

In September 2004, the Veteran indicated that he was involved in the capture of a Middle Eastern man who was working at 7-11.  He stated that he had a strong suspicion that the man was connected to Al-Qaeda.  He reported this to the FBI, who then took the man into custody.  The examiner noted that the Veteran had intrusive thoughts related to traumatic experiences in service.  He was diagnosed with PTSD due to service.  

In March 2005, the Veteran reported continued nightmares of traumatic experiences he had during service while infiltrating the "Iron Curtain."  He said that he was in life threatening circumstances with Soviet soldiers.  The examiner diagnosed the Veteran with PTSD that was "combat-related, severe."

An August 2005 VA outpatient treatment report reflects that upon examination, the Veteran's Axis I diagnosis was rule out PTSD.

A May 2006 outpatient treatment report (Virtual VA, Doc. 6, p. 250) reflects that the Veteran began a twelve week program for PTSD symptom management.  

In February 2007, the Veteran was given a provisional diagnosis of PTSD (Virtual VA, Doc. 2, p. 207).

January 2008, April 2008, May 2008, July 2008 and September 2008 outpatient treatment reports (Virtual VA, Doc. 5, pgs. 538, 552, 631, 699, 721, 738), reflect that the Veteran attended PTSD classes and groups.  

In November 2008, the Veteran underwent a mental health consult (Virtual VA, Doc. 2, pgs 161-163).  The examiner noted that the Veteran was often digressive in speech, entering into lengthy stories when asked questions about his symptoms.  He reported that he was teaching a postgraduate course, and had written 4 books.  He noted that upon leaving the service, he carried around a loaded pistol, but that he no longer carries weapons.  According to his chart, he has been experiencing recurrent legal difficulties after being accused of a "lewd act" in 1981 in California.  He offered a lengthy account of using his background in military intelligence to investigate an "Arab" working at a convenience store near his daughter, collecting enough information about this individual's involvement in religious extremism and interest in terrorist activities to turn him over to the police.  He appeared to be extremely pleased with his actions.  The Veteran was administered the PTSD Checklist (PCL), Combat Exposure Scale (CES), and Beck Depression Inventory - II (BDI).  

The Veteran described 3 traumatic experiences.  The first occurred in basic training (1960).  He reported that he witnessed another soldier killed by machine gun fire during a training exercise.  He stated that he was crouched behind the soldier and closed the soldier's mouth and eye lids after he fell.  He reported experiencing fear, helplessness, and horror.  The second stressor involved an incident in which he was held hostage for several hours by an inebriated NCO who placed a pistol against his head.  He noted that he feared for his life during the encounter.  The third stressor was referred by the Veteran as "the Algerian battle."  He reported that he attacked perimeter patrols in France near the German border.  This was the most traumatic of the three stressors.  During the telling of it, he appeared shaky and emotional.  

The Veteran completed the PCL as a measure of PTSD symptoms in the last month related to the Algerian battle.  His total PCL score was 39, below the recommended cut-off score for PTSD.  However, he endorsed significant re-experiencing symptoms, rating a "3" ("Moderately") or higher on intrusive memories, flashbacks, emotion reactions, and physical reactions.  He also scored a "3" or higher on 2 avoidance symptoms: avoidance of thinking or talking about the traumatic event, and difficulty remembering parts of the experience.  He noted that, following the service, that he felt distant and cut-off from people and emotionally numb, but that he no longer felt this way.  He endorsed a "3" on 1 hyperarousal symptom: startle response.  He indicated that he used to have difficulty sleeping and concentrating, but that these were no longer significant problems for him.

He scored an 18 on the CES.  He indicated that he had served on combat patrol 1-3 times, was surrounded by the enemy 3-12 times, fired at the enemy 13-50 times, and was in danger of being injured or killed 3-13 times.  He scored a 3 on the BDI, which placed his depressive symptoms within the "minimal" range.

The examiner noted that the Veteran had participated in several PCT groups: PTSD Symptom Management, PTSD Advanced Symptom Management, PTSD Transitions Group, and PTSD Maintenance Group.  He indicated that he had never received trauma-focused treatment.  The examiner diagnosed posttraumatic stress symptoms, but found that the Veteran did not appear to meet full PTSD criteria.  He assigned a GAF score of 60.  He stated that the Veteran served in military intelligence in Europe during the Vietnam War after being drafted, and endorsed three military related traumas.  

He opined that the Veteran did not appear to currently meet criteria for a full PTSD diagnosis, but he did experience significant reexperiencing symptoms, and may have met PTSD criteria in the past.  The examiner stated that the Veteran's PTSD symptoms were of a lower acuity and that he therefore was not a priority case and would be an appropriate candidate for a psychology intern. 

In July 2010, the RO attempted to verify the alleged stressors with the Defense Personnel Records Information System (DPRIS).  It stated that it was unable to conduct a search with the United States Army Crime Records Division because the incidents were beyond the 40-year window.  It researched the 1961 U.S. Army European Station list which indicated that a 3964th General Depot was located in Nancy, France, and a 3964th Garrison Activity was located near Chenevier, France.  It coordinated its research with the National Archives and Records Administration (NARA) and the National Records Center (NRC).  Neither was able to locate unit records covering 1960 - 1962. 

 In addition, it was unable to verify an attack against a U.S. installation in France between 1960 - 1962.  In August 2011, the RO attempted to verify the stressors with the JSRRC.  It was unable to verify an attack against a U.S. base in France during 1960.  It also noted that NRC does not maintain 1959 unit records retired by COC 3rd BG, 1st Brigade.  It reviewed the Department of Defense casualty data and it was unable to locate the two casualties at Ford Ord, California.  

In May 2011, the Veteran underwent a neuropsychology consult. (Virtual VA Doc. 2, pgs 94-101).  The Board notes that the report is dated June 2011.  The examiner also noted that the Veteran appeared to have a delusional disorder, some cognitive lapses, and likely confabulation.  The Veteran reported having had a stroke when he was 27-years-old, which resulted in temporary right-sided numbness, drooping mouth, and drooling.  He stated that immediately following the incident, prior to medical assistance, he was able to speak and read without mental difficulty.  

He stated that by the evening of the incident, he had returned to "normal."  He also reported a remote traumatic brain injury as a 3 1/2 year old child when he was accidentally hit by the bumper of a slow moving car and incurred a "double basal skull fracture."  He stated that although he does not remember the incident, his mother told him that the right side of his head was bleeding and his skull was fractured enough to reveal his brain.  He was hospitalized and had reconstructive surgery on his right ear.  He stated that he was told that he did not recognize his parents in the hospital but was recuperated one month after the accident.  He had had dizzy spells that date to childhood.

The examiner noted that the Veteran had an extensive mental health history which
includes diagnoses of delusional disorder, obsessive-compulsive personality disorder, and antisocial personality traits. His medical records indicated a diagnosis of PTSD.  However, several assessments have been completed that indicate he does not meet full criteria for PTSD.  The Veteran stated that he was distressed by his war-related nightmares and that he participated in multiple treatment groups.  

The Veteran endorsed one incident of attempted childhood sexual abuse by another child.  The Veteran stated that German is his native language and that he began speaking English when he was 3 years old.  He stated that he is fluent in German, English, French, and Russian and can also speak a "smattering" of Hungarian, Dutch, and Swedish.  He stated that he recently traveled to Russia in order to meet a woman to marry through an "agency."  He stated that the first woman with whom he was slated to meet was not a good fit because they were "too much like brother and sister."  However, she introduced him to another woman who he planned to marry mid to late next year.

The Veteran was evaluated by clinical interview, review of medical records, and a battery of neuropsychological tests.  Upon examination, the Veteran was alert and oriented to person, place, and time; but he was unaware of the purpose or length of the appointment.  Affect showed a full range and was appropriate to topic.  However at one point he demonstrated an exaggerated startle response to a loud noise outside of the assessment room.  

Mood was reported as "fine."  Speech was clear with normal tone, cadence, and volume (a thick Russian accent was obvious at the beginning of the first appointment, but largely disappeared within an hour).  The Veteran's answers to interview questions were often circumstantial and included many digressions.  His responses oscillated between vague and detail laden. 

The examiner's impression was that the Veteran met the criteria for a mild cognitive disorder.  The mild deficits observed on testing were deemed to be most likely accounted for by his vascular risk factors.  In particular, he had recently been noted to have poor diabetes management.  The examiner noted that the Veteran had a remote childhood history of what sounded like a severe head trauma, along with a history of some sort of cerebrovascular accident (history resembles a TIA) in his 20's.  

The examiner found that his neuroimaging was supportive of cerebrovascular disease.  A less likely scenario was that his mild cognitive deficits represented the early stages of a neurodegenerative condition.  A tremor, of which he denied awareness, was evident during his evaluation.  The examiner diagnosed the Veteran with a cognitive Disorder, not otherwise specified.  She assigned a GAF score of 61-70.
 
The Veteran underwent a VA examination in December 2011 (conducted by Dr. R. B.) (also found in Virtual VA, Doc. 3, pgs 473-483).  The examiner reviewed the claims file in conjunction with the examination.  He noted diagnoses of PTSD and cognitive disorder.  The examiner stated that the Veteran endorsed symptoms that meet criteria for PTSD.  The Veteran showed an ability to relate on an interpersonal level during this interview.  He struggled with subjective feelings of anger, and described numerous instances wherein he exerted a very conscious effort to not lose control of his anger.  

He endorsed the following PTSD symptoms from a moderate to extreme degree: intense fear when thinking about the trauma; re-experiencing the event in a distressing way- dreams/nightmares; having to avoid thinking about the events; feelings being numbed; sense that life will be foreshortened; feeling irritable; difficulty concentrating; feeling nervous or on guard; being easily startled; problems significantly resulted in significant distress

The examiner stated that he was able to it put together a "life narrative" for the Veteran, but it was difficult to accomplish because of a frequent switch of his thought processes into providing overly detailed descriptions (circumstantiality), as
well as frequent deviating from the subject at hand (tangentiality).  He noted that such thought processes may be attributed to cognitive decline, but may also occur in individuals who have a compulsive need to go into excessive detail without manifesting a specific psychiatric disorder.  The examiner went on to say that these thought processes diminish his effectiveness in reaching interpersonal goals in conversation, but that this can't be considered to be part of cognitive decline with clear certainty.

The Veteran reported that following the military, he experienced legal problems which ultimately resulted in divorce in 1985.

He reported that he first sought help for mental health problems in 1992 characterized by anger and depression which he felt were related to psychologically traumatic experiences while on active duty.  He was prescribed sertraline approx 10 years ago and currently takes 50 mg. per day which affords some decrease in inner tension.

In 1981 he was arrested, convicted and incarcerated for approx 180 days for child sexual abuse.  He stated these charges were false, and that he was trying to resolve them.  He stated that he used to keep a gun in his home as well as in his car.  He described an incident wherein he brandished his gun as another motorist.

Regarding PTSD criteria, the examiner stated that the Veteran had been exposed to a traumatic event where (1) he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) his response involved intense fear, helplessness or horror.  

The examiner stated that the traumatic event was persistently reexperienced in the following ways:  recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; this includes a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated

The examiner stated that he Veteran experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; and a sense of a foreshortened future (e.g., does not expect to have a career, marriage, children or a normal life span).  

He stated that the Veteran experienced persistent symptoms of increased arousal, as indicated by irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He stated that the duration of these symptoms has been more than 1 month and that they cause clinically significant distress or impairment in social, occupational, or other important
areas of functioning.

Other symptoms included anxiety; suspiciousness; mild memory loss, such as forgetting names, directions or recent events, circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting

The examiner noted that a memorandum in the Veteran's claim file dated Nov 2, 2011 stated that "The Veteran's stressors have not been corroborated and therefore, no further PTSD development should be conducted."  He stated that he has no clinical information to either deny or confirm the validity of his claimed stressors; and that the Veteran was only supposed to undergo a VA examination if the claimed stressors were verified.   

A September 2012 mental health outpatient treatment report (Virtual VA Doc. 3, pages 139-140) reflects that although PTSD had been the working diagnosis since 2005, the Veteran may not meet the full criteria for PTSD.     

The AMC requested an addendum opinion from the December 2011 VA examiner.  The examiner was instructed to opine whether there was evidence of any behavioral changes in the Veteran that would be evidence supporting the existence of an in-service assault.  He was also instructed to opine whether the Veteran had any other psychiatric disability that could be related to service.  

In a January 2013 addendum, the December 2011 examiner (Dr. R.B.) once again reviewed the claims file.  He noted that the Veteran was assigned to Nancy, France from 9 Apr 1960 to 2 Feb 1962.  The examiner did not find any indication of behavior change during this time period.  Regarding additional psychiatric disabilities, the examiner noted that concerning whether any other psychiatric disability shown during the Veteran underwent extensive neuropsychological evaluation in June 2011 which rendered only a diagnosis of Cognitive Disorder, not otherwise specified.  

He stated that this indicated mild memory problems; and that the diagnosis was made approximately 49 years after leaving active duty.  He stated that the onset of cognitive decline at a young age is extremely rare, and if it does occur it would be expected to be very progressive. Therefore, the examiner opined that it was not at all likely that he had the onset of cognitive decline while on active duty.

In May 2013, the December 2011 VA examiner submitted yet another addendum.  Regarding the Veteran's alleged in-service assault, the examiner stated that he did not find any evidence of behavioral changes following his claimed in-service stressors.  He stated that the Veteran showed behavioral changes (PTSD symptoms) in 1999; but the examiner could not establish a link between the Veteran's symptoms and the in-service stressors.  

In regards to the Veteran's other alleged stressors (including a secret mission to Russia), the examiner noted that the claimed stressors show apparent grandiosity as well as very marked elaboration of details of claimed occurrences 40 years in the past.  The examiner opined that "such specific elaborations lack credibility because of their remoteness in time, and there is no evidence in his C-file that validate assignment to top secret, and very high level assignments in the military."  

For these reasons, the examiner found the Veteran's August 2001 narrative was not credible.  With regards to whether PTSD was related to fear of hostile military or terrorist activity while on active duty, the examiner opined that it was less likely than not that that a nexus exists between in-service experiences and PTSD.  His opinion was based on the fact that the traumatic events narrative lacked credibility "in its entirety."


Analysis

Initially, the Board points out that the evidence does not show that the Veteran engaged in combat.  Consequently, either the Veteran's alleged stressors must be verified, or the stressors must at least consistent with the places, types, and circumstances of the Veteran's service.

The Veteran reported that he took place in what he called "the Algerian battle."  He reported attacks involving  perimeter patrols in France near the German border.  There is no record of United States forces, much less the Veteran, having participated in such actions.  The record does not otherwise reflect that the Veteran was ever in combat.  The Veteran's personnel records reflect that a he was a clerk and then an assistant clerk at the time of the claimed combat activiites.    

Another described stressor involved an incident in basic training in which he allegedly witnessed another soldier killed by machine gun fire during a training exercise.  Once again, this stressor was unable to be verified.   

Finally, the Veteran reported an incident in which he was held hostage for several hours by an inebriated NCO who placed a pistol against his head.  He noted that he feared for his life during the encounter.  The alleged incident was not verified.

The Veteran has not submitted any evidence of behavioral changes in response to this claimed personal assault and examiners and clinicians have not reported such evidence.  The RO requested addendum opinions from the December 2011 regarding any such behavioral changes.  The examiner reviewed the claims file a second time, and in January 2013, he noted that the Veteran was assigned to Nancy, France from April 1960 to February 1962.  The examiner did not find any indication of behavior changes during this time period.  The examiner submitted another addendum in May 2013.  Regarding the Veteran's alleged in-service assault, the examiner stated that he did not find any evidence of behavioral changes following his claimed in-service stressors.  He stated that the Veteran showed behavioral changes (PTSD symptoms) in 1999; but the examiner could not establish a link between the Veteran's symptoms and the in-service stressors.  

The Veteran's alleged stressors have not been supported by credible evidence, and examiners have found his reports to be incredible.  

At least as importantly, the most probative evidence is against a diagnosis of PTSD.  Some of the VA treatment records reflect a diagnosis of PTSD due to in-service stressors.  These reports do not elaborate on how the Veteran met the criteria for a diagnosis of PTSD or the specific stressors.  They are less probative than the examination findings which include detailed analysis of the criteria for a diagnosis of PTSD and an explanation as to how the Veteran did not meet those criteria.  As such, the most probative evidence is against a diagnosis of PTSD.

Veteran has not received a diagnosis of PTSD.  The November 2008 examiner came closest to diagnosing PTSD, when it was reported that that the Veteran had PTSD symptoms; but opined that the Veteran did not meet the full PTSD criteria.  The December 2011 examiner found that the Veteran endorsed symptoms that met the criteria for PTSD; however, he noted that the Veteran's stressors had not been verified, and that there was no clinical information to either deny or confirm the validity of the claimed stressors.  Moreover, the examiner was not able to identify any behavioral changes that would substantiate the Veteran's contention of an in-service personal assault.  

The May 2011 examiner found that the Veteran met the criteria for a mild cognitive disorder, not otherwise specified; but found that the mild deficits observed on testing were accounted for by vascular risk factors.  There is no evidence relating this condition to service.  No acquired psychiatric disability other than PTSD has been reported in the record.  While a personality disorder has been identified, such disorders are not considered disabilities for which compensation is payable.  38 C.F.R. § 3.303(c) (2013).

In this case, the preponderance of the evidence weighs against the Veteran's claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability to include PTSD is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


